


Exhibit 10(a)






Consulting Agreement


This Consulting Agreement (“Agreement”) is entered into this the 3rd day of May,
2012 (“Effective Date”) by and between AJO Consulting Services, LLC, a limited
liability corporation, with its place of business located at [address]
(“Consultant”), and Florida Power & Light Company, with offices located at 700
Universe Boulevard, Juno Beach, FL 33408 (“FPL”) (Consultant and FPL may each be
referred to as a “Party” and collectively Consultant and FPL may be referred to
as the “Parties”). As used herein, the term “FPL Entities” shall collectively
mean Florida Power & Light Company, inclusive of its subsidiaries, affiliates,
successors, assigns, members, shareholders, officers, directors, employees, and
agents.
    
1.     Scope of Consulting Services. Subject to the terms and conditions set
forth in this Agreement, FPL may from time to time retain Consultant to perform
certain consulting/professional services (“Consulting Services”), which shall be
set forth in applicable Statement of Work (“SOW”) documents which shall describe
the scope of Consulting Services that will be performed, the fees for such
Consulting Services, and the work that will be provided to FPL following the
completion of such Consulting Services. FPL reserves the right to request that
Consultant be removed immediately from FPL premises, if in FPL's sole
discretion, it deems that Consultant poses any threat to the security, health or
safety of FPL Entities, its property, its customers or the public, or whose
conduct adversely affects the performance of the Consulting Services or reflects
unfavorably upon FPL Entities.


2.    Term. The term of this Agreement shall commence on the Effective Date and
shall terminate on November 2, 2012, subject to the earlier termination
provisions in Section 12 below (“Initial Term”). The Initial Term may be
extended as mutually agreed upon in writing by the Parties (“Renewal Term(s)”)
(the Initial Term and any applicable Renewal Terms shall collectively be
referred to as the “Term”).


3.    Compensation and Payment. Consultant's compensation and payment for the
Consulting Services shall be set forth in an applicable SOW, attached hereto and
incorporated herein by reference. The SOW for each engagement will specify the
applicable fee basis.


(a)    SOWs for engagements on a fixed fee basis will set forth the fixed amount
payable for Consultant's performance of the Consulting Services described
therein as well as the schedule of payments for such Consulting Services. The
fixed fee shall include profit and, except as may be otherwise agreed and set
forth specifically in the applicable SOW, all direct and indirect costs in
connection with performance of the Consulting Services. Unless otherwise
provided in the applicable SOW, FPL will not be responsible to reimburse
Consultant for direct expenses described in Section 3(b) below.


(b)    SOWs for engagements on a time and expenses basis will include
Consultant's hourly rate. Consultant's hourly rates include profit and all
direct and indirect costs except reimbursable expenses and an indirect expenses
fee specified in this Section 3(b). Consultant shall complete the Consulting
Services and shall invoice FPL for the actual person hours expended to perform
the Consulting Services multiplied by the applicable hourly rate plus
reimbursable expenses directly related to the Consulting Services up to the
amount of any “not-to-exceed” amount, if any, contained in the SOW. FPL shall
reimburse Consultant for reasonable expenses incurred by Consultant in
performance of the Consulting Services at direct, actual cost or Consultant's
standard rates, as applicable. Actual costs are amounts actually disbursed,
excluding overheads and any other mark-ups. Upon request, Consultant shall
demonstrate to FPL that such expenses are necessary for the performance of the
Consulting Services or that FPL specifically authorized such expenses. Such
expenses are:












Page 1 of 11
AJO
 
SJF
Consultant
 
FPL







--------------------------------------------------------------------------------




(i)    Moderate and reasonable travel and living expenses, including
transportation, lodging, meals, and other similar expenses required in the
performance of the Consulting Services at actual cost. Consultant shall utilize
economy class airfares when available. Consultant shall obtain prior approval
from FPL if such airfares are not available, before utilizing higher-cost air
fares. In no event shall Consultant be reimbursed for first or business class
air fares unless Consultant has obtained prior written approval. Consultant
shall, to the maximum extent available, utilize hotels offering corporate rates
to FPL, and make use of such rates.


(ii)    Long-distance telephone and other such expenses at actual cost.


(iii)    Reproduction and computer services costs at Consultant's direct, actual
costs where supplied by outside sources, or at Consultant's standard rates where
supplied by Consultant. Standard rate schedules shall be submitted to the
designated FPL representative prior to incurring such costs upon request.


(iv)    Other expenses at direct, actual cost which have been incurred following
submission of a written request justifying the need for such expenses and
receipt of FPL's written authorization to incur such expense, provided, however,
that no such authorization will be required with respect to an individual
expense that does not exceed $25 or is authorized in the applicable SOW.


(c)    Except as otherwise specified in the applicable SOW, Consultant shall
submit a monthly invoice, as applicable, for the fixed fee payments in
accordance with Section 3(a) or the amounts payable for time and expense in
accordance with Section 3(b).


(i)    For Consulting Services performed on a fixed fee basis and unless
otherwise provided by the applicable SOW, each invoice for compensation on a
fixed fee basis shall include the following detail: (i) title identifying the
project; (ii) the total amount of current invoice; and (iii) the total amount
previously invoiced that is outstanding.


(ii)    For Consulting Services performed on a time and expense basis and unless
otherwise provided by the applicable SOW, each invoice for compensation on a
time and expenses basis shall include the following details: (i) title
identifying the project; (ii) total amount of fees for each project, including
total hours of consulting time; (iii) if requested by FPL with respect to a
specific project, reasonable additional detail including actual staff involved,
time spent by each staff member, and hourly rates per staff member; (iv)
itemization of all reimbursable expenses over $25; and (vi) total amount of
current invoice. Consultant shall submit invoices for costs as soon as
practical, but in no event later than sixty (60) calendar days following the
later of (i) the end of the month during which the invoiced costs were incurred
or (ii) the end of the month in which Consultant received an invoice for costs
reimbursable by FPL. Invoices for Consulting Services, in which Consultant's
compensation is on a time and expenses basis, will contain sufficient detail to
verify invoiced amounts. Failure to invoice costs in a timely manner as
described in this paragraph may, at FPL's sole discretion, result in the
disallowance of such costs. Upon FPL's request, Consultant shall provide
supporting documentation reasonably acceptable to FPL. Invoices shall separately
identify the constituent labor charges and reimbursable expenses.


(d)    Consultant will invoice for fees and expenses on a monthly basis.
Accounts are delinquent if not paid within forty-five (45) days of receipt of an
undisputed invoice. In the event of a disputed invoice, Consultant shall
re-invoice FPL, and upon FPL receipt of the re-invoice containing the undisputed
amount, FPL shall pay such amount to Consultant within forty-five (45) days. In
the case of a dispute, FPL shall notify Consultant as to the reasons for the
dispute with the notice described above and meet with Consultant to attempt to
resolve the dispute between the Parties before alternative dispute resolution or
any other action is taken.
















Page 2 of 11
AJO
 
SJF
Consultant
 
FPL







--------------------------------------------------------------------------------




(e)    Payment of the fees for the Consulting Services performed may be by
annual retainer or other basis as specified in the applicable SOW. Consultant
shall track the actual provision of Consulting Services by monitoring the number
of hours worked by Consultant, as well as other charges, all in the manner set
forth in this Section 3 of the Agreement. Consultant will provide a review and
analysis of the actual provision of Consulting Services on a monthly basis (or
other less frequent basis as specified in the applicable SOW), and will use
these reviews as part of the basis for any adjustment of the retainer. If the
actual charges for fees and expenses, calculated in accordance with this Section
3 of this Agreement, exceed the balance of the retainer, Consultant will submit
an invoice, which will be due and payable in accordance with Section 3(d),
above. Consultant shall notify FPL in writing prior to performing Consulting
Services that Consultant knows will exceed any such retainer.


4.    Independent Contractor. Consultant agrees to perform Consulting Services
as an independent contractor and not as a subcontractor, agent or employee of
FPL or FPL Entities. FPL retains no control or direction over Consultant, its
employees or over the detail, manner, or methods of performance of Consulting
Services. Consultant is not granted any right or authority or responsibility
expressed, implied or apparent on behalf of or in the name of FPL to bind or act
on behalf of FPL or the FPL Entities.


5.    Taxes. Consultant is responsible for and shall pay all taxes due under
this Agreement, if any, including all present applicable state sales and use
taxes and all present or future import duty, federal, state, county, municipal
or other excise or similar taxes levied with respect to the Consulting Services
unless otherwise set forth in the SOW or any applicable purchase order.
Consultant expressly agrees that FPL shall incur no liability or expense under
this Agreement due to change in tax or duty requirements, excluding applicable
state sales and use tax. Any increase in taxes or duties, excluding applicable
sales and use tax, shall be at the expense of Consultant and not FPL. In no
event shall FPL be required to pay any tax levied on or determined by
Consultant's income, taxes expressly designed to be paid solely by Consultant or
licenses and permits required for Consultant to conduct business. FPL shall not
be obligated to pay, and shall be immediately reimbursed by Consultant if FPL
does pay, any taxes, including penalties or interest charges levied or assessed
by reason of any failure of Consultant to comply with this Agreement, applicable
laws or governmental regulations, and Consultant shall indemnify and hold FPL
harmless from the payment of any and all such taxes, penalties and interest.


6.    Business Records. Consultant shall maintain books and records supporting
all costs for Consulting Services performed under this Agreement. During
Consultant's normal business hours for the duration of this Agreement, and for a
period of two years thereafter, FPL shall have access to such books and to all
other records of Consultant as required to verify reimbursable costs and to
otherwise ensure compliance with the terms of this Agreement.


7.    Confidentiality.


(a)    Consultant agrees to hold Confidential Information in strict confidence
and agrees that it shall not disclose Confidential Information without prior
written consent of FPL. For purposes of this Agreement, “Confidential
Information” shall mean all information, regardless of the form in which it is
communicated or maintained (whether oral, written, or visual) and whether
prepared by FPL or its respective officers, directors, agents, and employees or
otherwise, which is disclosed to Consultant in connection with the this
Agreement and includes, but is not limited to any Trade Secret (as defined
herein) and/or other information provided to or learned by Consultant regarding
the business and operation of FPL and any
























Page 3 of 11
AJO
 
SJF
Consultant
 
FPL









--------------------------------------------------------------------------------




information relating to its clients. “Confidential Information” also includes
(i) all records, files, plans, documents, software, reports, research, valuable
business, professional and proprietary information, and policies and procedures
relating to the business of FPL, and (ii) all reports, analyses, notes or other
information that are based on, contain or reflect any such Confidential
Information, that Consultant prepared, came into contact with, or used during
the Term of the Consulting Services. As used in this Agreement, “Trade Secrets”
means the whole or any portion or phase of any formula, pattern, device,
combination of devices, or compilation of information which is for use, or is
used, in the operation of FPL's business and which provides an advantage, or an
opportunity to obtain an advantage, over those who do not know or use it. “Trade
Secrets” also includes any (i) scientific, technical, or commercial, business,
or marketing information, inclusive of data records, training manuals, policies,
procedures, standards of conduct, plans, specifications, business strategy
documents, business events information, competitor lists, employee demographics,
business organization design, values and mission statements, current projects,
exit interview and call center content logs, compensation plans, key performance
measures, and other proprietary documents, transmitted in any format, related to
the business of FPL; (ii) existing or contemplated products, services,
technology, designs, processes, formulas, algorithms, research, training
materials, policies, procedures, standards, or product developments of FPL or
any customer or supplier of FPL; (iii) any design, list of suppliers, list of
customers, as well as pricing information or methodology, cost structure, supply
strategy, contractual arrangements with customers, vendors or suppliers,
business development plans or activities, corporate strategy, or FPL's financial
information; and (iv) business plans, sales or marketing methods, methods of
doing business, customer lists, customer usages and/or requirements, supplier
information of FPL thereof or any customer or supplier of FPL.


(b)    Confidential Information shall not be used for any purpose other than to
analyze, implement or complete the Consulting Services. Confidential Information
shall be held in strict confidence by Consultant and shall not be disclosed to
any third party without FPL's prior written consent, except to those
subcontractors, advisors, consultants, affiliates, agents, assigns, attorneys,
or employees of Consultant (collectively, “Agents”) with a need-to-know the
Confidential Information for the purposes of analyzing, implementing or
completing the Consulting Services. Consultant shall require all recipients of
the Confidential Information to be bound by the terms of this Agreement.
Consultant shall also be responsible for any breach of this Agreement by
Consultant or its Agents. Moreover, Consultant shall use the same degree of care
to protect the Confidential Information as Consultant employs to protect its own
information of like importance, but in no event less than a reasonable degree of
care based on industry standard.


(c)    Confidential Information shall not include: (i) information which is or
becomes publicly available other than as a result of a violation of this
Agreement; (ii) information which is or becomes available on a non-confidential
basis from a source which is not known to Consultant to be prohibited from
disclosing such information pursuant to a legal, contractual or fiduciary
obligation to FPL; or (iii) information which Consultant can demonstrate was
legally in its possession prior to disclosure by FPL.


(d)    In the event that Consultant or its Agents are requested or required by
legal or regulatory authority to disclose any Confidential Information,
Consultant shall promptly notify FPL of such request or requirement prior to
disclosure so that FPL may seek an appropriate protective order and/or waive
compliance with the terms of this Agreement.


(e)    FPL and Consultant acknowledge that FPL would not have an adequate remedy
at law for money damages if the covenants contained in this Section were
breached. Accordingly, FPL shall be entitled to an injunction restraining
Consultant from violating this Section 7.
























Page 4 of 11
AJO
 
SJF
Consultant
 
FPL







--------------------------------------------------------------------------------




(f)    Upon the termination of this Agreement or at any time upon written
request of FPL, Consultant shall promptly deliver to FPL or certify the
destruction of, at FPL's discretion, all drawings, manuals, letters, notes,
notebooks, reports, and copies thereof and all other materials, including those
of a secret or confidential nature, relating to FPL's business that are in
Consultant's and its Agents' possession or control.


(g)    Consultant's obligations of confidentiality contained in this Section 7
shall survive the termination of this Agreement and shall remain in effect
following termination of this Agreement until such time the Confidential
Information would be excluded under Section 7(c); provided, however, the Parties
agree that each Party's trade secrets will remain in effect for as long as such
information remains a trade secret under applicable state law where the
Consulting Services are performed.


8.    Publicity/Non-Disparagement. Consultant shall not make any public
disclosures regarding FPL or the project for which it is performing Consulting
Services without the prior written approval of FPL. In addition, Consultant
agrees he shall not make any comments or otherwise engage in any activity which
is intended to embarrass, adversely impact, or disparage (orally or in writing)
FPL Entities or which in any way is intended to work to the detriment (whether
direct or indirect) of FPL Entities.


9.     Work Product.    


(a)     Consultant and FPL agree and acknowledge that FPL, not Consultant, shall
own all rights (including all intellectual property rights such as patents,
copyrights, and trademarks), title and interest to any and all Deliverables
resulting from Consulting Services performed under this Agreement. For purposes
of this Agreement, “Deliverables” shall mean all work product, documentation and
any other materials developed or delivered to FPL by Consultant in connection
with this Agreement. Consultant agrees that all Deliverables resulting from the
Consulting Services performed shall be considered work made for hire. Consultant
hereby assigns all rights (including all intellectual property rights), title
and interest in the Deliverables resulting from this Agreement. At the request
of FPL, Consultant shall, without further consideration, execute all papers and
documents and perform all other acts necessary or appropriate to evidence or
further document FPL's ownership of the Deliverables.


(b)    FPL shall retain all right, title and interest in and have exclusive
ownership of all FPL's Preexisting Intellectual Property. For purposes of this
Agreement, “FPL's Preexisting Intellectual Property” means, individually and
collectively, all FPL Confidential Information, inventions, improvements and/or
discoveries, patentable or unpatentable, copyrightable or uncopyrightable,
including but not limited to, computer software, both object and source code,
databases, methodologies and works of authorship, which were in existence, prior
to Consultant's performance of the Consulting Services under this Agreement
developed or owned by FPL Entities and disclosed or supplied to Consultant in
connection with this Agreement. Consultant Preexisting Intellectual Property
shall belong exclusively to Consultant, provided that such intellectual property
rights of Consultant shall not extend to any portion of FPL's Confidential
Information which is incorporated into Consultant Preexisting Intellectual
Property. For purposes of this Agreement, “Consultant Preexisting Intellectual
Property” means, individually and collectively, all inventions, improvements
and/or discoveries, patentable or unpatentable, copyrightable or
uncopyrightable, including but not limited to, computer software, both object
and source code, databases, methodologies and works of authorship, which were in
existence prior to Consultant's performance of the Consulting Services under
this Agreement. FPL shall retain ownership of any Confidential Information which
is incorporated into Consultant Preexisting Intellectual Property, and any
conclusions or recommendations therein which are specific to FPL and not of
general utility.
























Page 5 of 11
AJO
 
SJF
Consultant
 
FPL







--------------------------------------------------------------------------------




(c)    To the extent that any of Consultant Preexisting Intellectual Property is
embedded in Deliverables provided to FPL in connection with the Consulting
Services performed under this Agreement, Consultant hereby grants to FPL a
non-exclusive, irrevocable, perpetual, and royalty-free license to use
Consultant Preexisting Intellectual Property to the extent necessary to permit
FPL to utilize the Deliverables provided by Consultant to FPL pursuant to this
Agreement.


10.    Standard of Performance, Conflict of Interest.


(a)    Consultant warrants and represents that it shall perform the Consulting
Services in accordance with: (i) the standards of care, diligence, skill and
judgment normally exercised by professional individuals with respect to services
of a similar nature; (ii) recognized and sound consulting practices, procedures
and techniques; (iii) all applicable codes, laws, rules, regulations, orders,
ordinances and standards of federal, state, regional, local and municipal
governmental agencies, and all standards, rules, regulations and orders issued
by such agencies (collectively, “Laws”), including, without limitation, those
Laws pertaining to environmental regulation and permitting; and (iv) the terms
of the applicable SOW attached hereto.


(b)    Consultant warrants and represents that the Consulting Services,
including the Deliverables produced and provided to FPL in connection with the
performance of the Consulting Services, will not infringe any intellectual
property right (including, without limitation, a patent, a trademark, trade
secret or copyright) of any third party. If, in any such suit or proceeding, the
Consulting Services or Deliverables or any part, combination or process thereof
is held to constitute an infringement and FPL's use is enjoined, Consultant
shall immediately exert its best efforts to secure for FPL a license, at no
expense to FPL, authorizing its continued use. If Consultant is unable to secure
such license within a reasonable time, Consultant, at its own expense and
without impairing either (i) the performance requirements of the Consulting
Services or Deliverables or any part, combination, or process thereof, or (ii)
the other normal operations of FPL, shall use its best efforts to either replace
the affected Consulting Services or Deliverables, part, combination or process
thereof with non-infringing components or parts, or modify same so that they
become non-infringing. At FPL's option and sole discretion, Consultant shall
immediately refund all monies paid by FPL to Consultant for the Consulting
Services, should Consultant fail to secure a license or replace or modify such
Consulting Services or Deliverables, or secure the lifting of an injunction,
within a reasonable time.


(c)    Consultant warrants and represents that it has not and will not give (or
receive or authorize, offer or promise to give) payment or anything of value,
either directly or indirectly, to or from any person not a party to this
Agreement the receipt of which (i) is or may be intended for the purposes of
rewarding, inducing or influencing, or (ii) rewards, induces or influences an
act, decision or recommendation in connection with the performance of the
Consulting Services, work product or other Deliverable thereunder. For the
purposes of the foregoing sentence, the phrase “anything of value” includes, but
is not limited to, (i) the receipt or promise of commissions, financial or
ownership interests, or (ii) assistance in obtaining or retaining business for
or with Consultant. If during the Term of this Agreement Consultant believes
that that entering into an arrangement may be in violation of this subsection
10(c), then Consultant may contact FPL's designated representative identified in
Section 18, Notice, to resolve any possible conflict.


11.    Non-Solicitation/Non-Competition.


(a)    For purposes of this Agreement, the terms identified below shall have the
following meanings:


























Page 6 of 11
AJO
 
SJF
Consultant
 
FPL







--------------------------------------------------------------------------------






(i)    The term “Competing Enterprise” means any business, enterprise,
organization, person, third party or other entity engaged in the same or similar
business or businesses as conducted by FPL Entities within the Area (as defined
below).


(ii)    The term “Customer” means any of FPL Entities' customers or potential
customers or any other persons or entities with which the FPL Entities have or
have had a business relationship, other than Florida Power & Light Company
utility customers (governmental, commercial, and residential), unless such
Customer is also a Vendor (as defined below) or a Competing Enterprise.


(iii)    The term “Vendor” means any of the FPL Entities' suppliers, vendors,
contractors, consultants, advisors, representatives, agents or any other persons
or entities with whom the FPL Entities have or have had a commercial
relationship.


(iv)    The term “Area” means those states where (1) Consultant regularly
performed the Consulting Services or had specific knowledge of existing
projects, work or development efforts of FPL Entities; or (1) Consultant called
on, communicated with or had any contact with any specific prospective or
existing Customers or Vendors.


(b)    Consultant agrees that, during the Term of this Agreement and for a
period of 24 months after the termination date of this Agreement, Consultant
will not directly or indirectly:


(i)    Solicit business from any client or customer of FPL Entities, whether
potential or otherwise, with whom Consultant had dealings during the performance
of Consulting Services, or request, advise, entice, induce or solicit such
Customers to withdraw, curtail or cancel their business or relationship with FPL
Entities;


(ii)    Ask, solicit, entice, encourage or otherwise cause current employees of
FPL Entities to leave their employment or to provide advice to any Competing
Enterprise on matters impacting the interests of Company;


(iii)    With respect to any Vendors of FPL Entities, (1) solicit business from
or form a relationship with such Vendors that is adverse to FPL Entities; (2)
request, advise, entice, induce or solicit such Vendors to withdraw, curtail or
cancel their business or relationship with FPL Entities; or (3) negotiate or
enter into an agreement, or accept consideration with respect to any agreement,
that is adverse to FPL Entities;


(iv)    Advise, consult for, represent or lobby on behalf of any business,
organization, person, third party or other entity (including a Competing
Enterprise created or formed by Consultant) on matters adverse to FPL Entities;


(v)    Voluntarily submit testimony adverse to FPL Entities before any
governmental agency or legislative, regulatory, or judicial body that has
jurisdiction over the interests of FPL Entities (except as otherwise provided or
required by law), and in which case Consultant will notify FPL of the
requirement to provide such testimony;


(vi)     Be or become financially interested or engaged in any manner (whether
as a stockholder, bondholder, officer, director, employee, independent
contractor, advisor, consultant, agent or otherwise) in any Competing
Enterprise, other than as a holder of a passive investment of not more than one
percent (1%) of the outstanding voting securities of any entity whose voting
securities are listed on a recognized national securities exchange or


















Page 7 of 11
AJO
 
SJF
Consultant
 
FPL







--------------------------------------------------------------------------------




quoted by the NASDAQ Stock Market, including the OTC Bulletin Board or any
comparable system; and


(vii)    Compete or attempt to compete for, or act as a broker or otherwise
participate in, or represent a Competing Enterprise on, any projects or
potential projects in which FPL Entities have at any time done any work,
attempted to do work, or undertaken any research or development efforts.


(c)    Consultant acknowledges and confirms the scope of these restrictions in
respect of their area, time and subject matter is no more than what is
reasonably required to protect the FPL Entities' legitimate business interests.


12.    Termination. Each Party may, upon written notice to the other Party, and
without prejudice to any remedy available to such Party under law, in equity or
under this Agreement, terminate the whole or any part of this Agreement without
termination charge, penalty or obligation in the event a Party fails to perform
a material obligation under this Agreement and fails to cure such material
obligation default within a reasonable period of time, but in no event more than
thirty (30) days after written notice from the non-breaching Party specifying
the nature of such default. Notwithstanding the foregoing, FPL shall have the
right to terminate this Agreement for its convenience in whole or in part at any
time, upon written notice to Consultant. In the event of such termination,
Consultant shall be paid for the Consulting Services provided and completed
through the termination date.


13.    Ongoing Cooperation. Consultant hereby agrees that he will fully
cooperate with FPL in connection with any investigation, proceeding, litigation,
or dispute arising from any situation or related in any way to Consultant's
engagement by FPL for Consulting Services or to Consultant's prior relationship
with FPL. Such cooperation shall include, but not be limited to, reviewing
documents, providing testimony on behalf of FPL, and meeting with FPL's counsel
at a mutually agreeable time and location in connection with any proposed or
actual enforcement action, investigation, proceeding, litigation, or dispute.


14.    Modifications. No amendment or modification to this Agreement shall be
effective unless made in writing and mutually agreed upon and signed by the
Parties.


15.    Assignment. This Agreement and all of Consultant's rights, duties and
obligations under this Agreement are personal in nature and shall not be
assigned, delegated or otherwise disposed of by Consultant without the prior
written consent of FPL. However, FPL may, at any time and at its sole and
unrestrained discretion, assign this Agreement, in whole or in part, to one of
its subsidiaries or affiliates by written notice to Consultant. No assignment or
transfer of this Agreement shall relieve either Party of any of its obligations
hereunder until such obligations have been assumed by the assignee and agreed to
by FPL, Consultant and assignee. If this Agreement should be permitted to be
assigned by either Party pursuant to the terms of this Agreement, it shall be
binding upon and shall inure to the benefit of the permitted assignee.


16.    Liability Limitation. Except as it relates to the unauthorized disclosure
of FPL Confidential Information or any indemnification obligation resulting from
a third party claim, in no event shall either Party be liable to the other Party
whether in contract, tort or otherwise for payment of any special, indirect,
incidental, consequential or similar damages.


17.    Indemnification. Consultant shall protect, defend, indemnify and hold FPL
Entities free and unharmed from and against any and all claims, liabilities,
loss, costs, or damages, including court costs and attorneys' fees which shall
arise in connection with any breach by Consultant of a covenant, warranty or
representation contained herein, including,






















Page 8 of 11
AJO
 
SJF
Consultant
 
FPL







--------------------------------------------------------------------------------




without limitation, any claim that the Consulting Services or Deliverables or
any part, combination or process thereof is held to constitute an infringement.


18.    Notice. All notices required under this Agreement shall be deemed given
when sent by overnight courier or registered or certified mail, or when sent by
telecopy, telegraph or other graphic or electronic means and confirmed by
overnight courier or registered or certified mail addressed as follows:


If to FPL:
Florida Power & Light Company
Attention: Shaun Francis
700 Universe Boulevard
Juno Beach, FL 33408
 
 
If to Consultant:
AJO Consulting Services, LLC
[Address]



Either Party shall have the right to change the address or name of the person to
whom such notices are to be delivered by notice to the other Party.


19.    Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Florida, without giving effect to its
conflict of laws provisions. Any disputes resulting in litigation between the
Parties shall be conducted in the state or federal courts of the State of
Florida. Proceedings shall take place in the Circuit Court for Dade County or
Palm Beach County, Florida, the United States District Court for the Southern
District of Florida, or such other Florida location or forum at FPL's election
and sole discretion.


20.    Waiver of Trial by Jury. FPL and Consultant hereby knowingly, voluntarily
and intentionally waive the right to a trial by jury with respect to any
litigation based hereon or arising out of, under or in connection with this
Agreement. This Section is a material inducement for the Parties entering into
this Agreement.


21.    Headings. The headings in this Agreement are provided for convenience of
reference only and shall not affect the construction of the text of this
Agreement.


22.     Non-Waiver. No waiver of any Section of this Agreement shall be deemed
to be nor shall constitute a waiver of any other Section whether or not similar,
nor shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the Party making the waiver.    


23.    Cumulative Remedies. All rights and remedies of the Parties under this
Agreement shall be cumulative and the exercise of any one right or remedy shall
not bar the exercise of any other right or remedy.


24.    Severability. If any Section of this Agreement shall be held or deemed to
be invalid, inoperative or unenforceable, such circumstances shall not affect
the validity of any other Section of this Agreement.


25.    Survival. The obligations of the Parties hereunder which by their nature
survive the termination of this Agreement and/or the completion of Consulting
Services hereunder shall survive and inure to the benefit of the Parties. Those
Sections of this Agreement which provide for the limitation of or protection
against liability shall apply to the












Page 9 of 11
AJO
 
SJF
Consultant
 
FPL







--------------------------------------------------------------------------------






full extent permitted by law and shall survive termination of this Agreement
and/or completion of the Consulting Services.


26.    Complete Agreement. This Agreement is composed of this document, FPL's
purchase order and all SOW's hereto. This Agreement constitutes the entire and
final agreement and supersedes all prior and contemporaneous agreements,
representations, warranties and understandings of the Parties, whether oral,
written or implied.


27.    Force Majeure. Performance by each Party shall be pursued with due
diligence in all requirements under this Agreement; however, except as otherwise
expressly provided herein, neither Party shall be liable to the other for any
loss or damage for delay due to causes that (i) were beyond the reasonable
control and (ii) were not caused by the negligence or lack of due diligence of
the affected Party or its subcontractors or suppliers. The Parties agree that,
provided the conditions stated in (i) and (ii) above apply, the following are
causes or events of force majeure: acts of civil or military authority
(including courts and regulatory agencies), acts of God (excluding normal or
seasonal weather conditions), war, riot or insurrection, inability to obtain
required permits or licenses (other than Consultant's occupational licenses),
blockades, embargoes, sabotage, epidemics and unusually severe floods. The Party
affected shall promptly provide written notice to the other Party indicating the
nature, cause, date of commencement thereof, the anticipated extent of such
delay and whether it is anticipated that any completion or delivery dates will
be affected thereby, and shall exercise due diligence to mitigate the effect of
the delay.






































































Page 10 of 11
AJO
 
SJF
Consultant
 
FPL









--------------------------------------------------------------------------------






28.    Counterparts. This Agreement may be signed in counterparts, each of which
may be deemed an original and all of which together constitute one and the same
agreement.


IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Agreement effective as of the Effective Date first above written.


FLORIDA POWER & LIGHT COMPANY
 
AJO CONSULTING SERVICES, LLC
 
 
 
 
 
By:
SHAUN J. FRANCIS
 
By:
A.J. OLIVERA
Name:
Shaun Francis
 
Date:
5/27/2012
Title:
Executive Vice President, Human Resources
 
 
 
Date:
5/29/2012
 
 
 











































































Page 11 of 11







--------------------------------------------------------------------------------






STATEMENT OF WORK


This Statement of Work (“SOW”), effective as of the 3rd day of May, 2012 (“SOW
Effective Date”), is entered into by and between AJO Consulting Services, LLC, a
limited liability corporation, with its place of business located at 712 San
Esteban Avenue, Coral Gables, FL 33146 (“Consultant”), and Florida Power & Light
Company, with offices located at 700 Universe Boulevard, Juno Beach, FL 33408
(“FPL”), pursuant to that certain Consulting Agreement (“Agreement”) entered
into May 3, 2012, by and between Consultant and FPL. All capitalized terms used
in this SOW not defined shall have the same meaning as the capitalized term is
defined in the Agreement. Consultant and FPL may each be individually referred
to as a “Party” and collectively as the “Parties.”


I.    SCOPE OF CONSULTING SERVICES


Consultant shall utilize its knowledge and skills to provide advice and advocacy
on the matters as described in the Focus Areas set forth in Section II below.
Consultant agrees to work up to 32 hours in any one-month period and a total of
no more than 192 hours during the Term of the Agreement. Any excess hours must
be mutually agreed upon by the Parties prior to any excess work being performed.
Consultant shall coordinate the scheduling of hours in which to perform
consulting services with the FPL designated representative.


II.    FOCUS AREAS


1.
FPL regulatory proceedings before the Public Service Commission to include
preparation, discovery, testimony, and appearance at hearings

2.
Relationship building with key elected and appointed officials in Florida

3.
Transition of successor

4.
Storm assistance

5.
Other projects as requested by Florida Power & Light Company's senior executive
team



III.      FEES & OTHER PROVISIONS


Consultant shall be compensated at the fully-burdened rate of $40,000.00 per
month for Consulting Services of up to 32 hours in any one-month period, plus
additional reimbursement for reasonable and customary expenses. In addition,
during the Term of the Consulting Services, Consultant may be required to work
up to 160 additional hours in support of storm restoration efforts. In the event
the hours actually worked by Consultant in any one-month period exceed 32 hours,
Consultant shall be paid at a rate of $1,250.00 per hour for each additional
hour worked, provided Consultant has obtained the required pre-approval for the
excess hours as per Section I above. The fully-burdened monthly retainer shall
remain firm for the Term set forth in the Agreement.


IV.    INVOICING AND PAYMENT 


Consultant shall invoice on a monthly basis in accordance with the provisions of
Sections 3(c) and 3(e) of the Agreement.  Payments shall be made via electronic
transfer of funds to Consultant's banking account.  The terms of payment shall
be due within forty-five (45) days of receipt of an acceptable invoice.


























Page 1 of 2







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this SOW effective as of the SOW Effective Date first above written.


FLORIDA POWER & LIGHT COMPANY
 
AJO CONSULTING SERVICES, LLC
 
 
 
 
 
By:
SHAUN J. FRANCIS
 
By:
A.J. OLIVERA
Name:
Shaun Francis
 
Date:
5/27/2012
Title:
Executive Vice President, Human Resources
 
 
 
Date:
5/29/2012
 
 
 















































































Page 2 of 2







